           Case 3:18-cv-00580-HDM-CBC Document 25 Filed 09/18/19 Page 1 of 3



     James A. Sellers, II
 1   Oregon State Bar No. 184404
     Admitted Pro Hac Vice
 2
     LAW OFFICES OF JEFFREY LOHMAN, P.C.
 3   4740 Green River Rd., Suite 310
     Corona, CA 92880
 4   Tel: (657) 363-4699
     Fax: (657) 272-8944
 5   Email: jamess@jlohman.com
     Attorney for Plaintiff
 6

 7
                                 UNITED STATES DISTRICT COURT
 8

 9
                                      DISTRICT OF NEVADA

10   CHRISTOPHER SPILMAN,                        )
                                                 ) Case No.: 3:18-cv-00580-HDM-CBC
                   Plaintiffs,                   )
11
                                                 )
            v.                                   )            ORDER GRANTING
12
                                                 ) JOINT STIPULATION OF DISMISSAL
13                                               )             WITH PREJUDICE
                                                 )
     CAPITAL ONE BANK (USA) N.A.,                )
14
                                                 )
                   Defendant.                    )
15
                                                 )
16
            Plaintiff CHRISTOPHER SPILMAN (“Plaintiff”) and Defendant CAPITAL ONE BANK
17
     (USA), N.A. (“Defendant”), pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii), hereby
18
     stipulate to the dismissal of all of Plaintiff’s claims in this action against Defendant WITH
19
     PREJUDICE, with each party to bear its own costs and fees.
20

21
                                     [continued on following page]
22

23

24

25



                                                  -1-

                                   JOINT STIPULATION OF DISMISSAL
          Case 3:18-cv-00580-HDM-CBC Document 25 Filed 09/18/19 Page 2 of 3



           Respectfully submitted the 18th day of September 2019.
 1

 2
     By: /s/ James A. Sellers, II
 3   James A. Sellers II, Oregon Bar No. 184404
     Admitted Pro Hac Vice
 4   LAW OFFICES OF JEFFREY LOHMAN, P.C.
     4740 Green River Rd., Suite 310
 5   Corona, CA 92880
     Attorney for Plaintiff
 6

 7   By: /s/ Lindsay Demaree
     Lindsay Demaree, Nevada Bar No. 11949
 8
     Ballard Spahr LLP
 9
     1980 Festival Plaza Drive
     Suite 900
10   Las Vegas, NV 89135
     Attorney for Defendant
11
                     The stipulation of the parties (ECF No. 25) is GRANTED. All claims in
12                   this action are therefore DISMISSED WITH PREJUDICE, with each party
                     to bear its own costs and fees.
13

14                                            IT IS SO ORDERED.

15
                                              UNITED STATES DISTRICT JUDGE
16
                                                     September 18, 2019
                                              DATED:___________________________
17

18

19

20

21

22

23

24

25



                                                -2-

                                  JOINT STIPULATION OF DISMISSAL
